Citation Nr: 1513637	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  05-05 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a claimed back disorder, to include as secondary to service-connected left shoulder post-operative status post recurrent dislocations.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 percent for service-connected adjustment disorder with mixed anxiety and depressed mood.  


REPRESENTATION

Veteran represented by:	Leann Baker, Agent


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978. 

The claim for entitlement to service connection for a claimed back disorder is before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

In its June 2007 decision, the Board, in part, denied this issue.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated September 2008, the Court granted an August 2008 Joint Motion for Remand (JMR), vacating the June 2007 Board decision.  The Court remanded, in part, the back disorder claim for compliance with the terms of the JMR. 

In June 2009, the Board remanded the case for further development.  

The claim for entitlement to an evaluation in excess of 30 percent for service-connected adjustment disorder with mixed anxiety and depressed mood, and the claim for entitlement to service connection for tinnitus are before the Board on appeal from September 2010 and June 2012 rating decisions, respectively, of the New York RO.


REMAND

The Board remanded the claim of service connection for a claimed back disorder in June 2009.  At that time, the Veteran was represented by a private attorney.  Subsequently, the Veteran has obtained a new representative.  

On his VA Form 9, which was received at the RO in January 2013, the Veteran requested either a videoconference hearing or a hearing to be held at a local VA office.  To date, the Veteran has not been afforded an opportunity to appear before a Veteran's Law Judge at hearing of his choosing.  

To ensure full compliance with due process requirements, and in light of the fact that the Veteran has a new representative, a remand is required to schedule the Veteran for his requested hearing, for all three issues before the Board.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board (either a Travel Board hearing sitting at the RO, or a videoconference hearing, whichever the Veteran prefers).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

